

116 S4817 IS: Small Business Access to Recovery Capital Act
U.S. Senate
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4817IN THE SENATE OF THE UNITED STATESOctober 20 (legislative day, October 19), 2020Mr. Rubio (for himself, Mr. Risch, Ms. Collins, and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo modify the 7(a) loan guaranty program of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Small Business Access to Recovery Capital Act.2.Changes to the 7(a) loan guaranty program(a)Fee waiverDuring the 1-year period following the date of enactment of this Act, and to the extent that the cost of such elimination or reduction of fees is offset by appropriations, with respect to each loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a))—(1)in lieu of the fee otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)), the Administrator shall collect no fee or reduce fees to the maximum extent possible; and(2)for which the application is approved on or after the date of enactment of this Act, the Administrator shall, in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), collect no fee or reduce fees to the maximum extent possible.(b)Guarantee amount(1)In generalSection 7(a)(2) of the Small Business Act (15 U.S.C. 636(a)(2)) is amended—(A)in the matter preceding subparagraph (A), by striking (E), and (F) and inserting and (E);(B)in subparagraph (A), by striking equal to— and all that follows through the end of the subparagraph and inserting equal to 95 percent of the balance of the financing outstanding at the time of disbursement of the loan.; (C)by striking subparagraphs (D) and (E) and inserting the following:(D)Participation under the express loan programIn an agreement to participate in a loan on a deferred basis under paragraph (31), the participation by the Administration shall be equal to—(i)75 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance exceeds $150,000; or(ii)85 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance is less than or equal to $150,000.; and(D)by redesignating subparagraph (F) as subparagraph (E).(2)Prospective repealEffective 1 year after the date of enactment of this Act, section 7(a)(2) of the Small Business Act (15 U.S.C. 636(a)(2)) is amended—(A)in the matter preceding subparagraph (A), by striking and (E) and inserting (E), and (F);(B)in subparagraph (A), by striking equal to 95 percent of the balance of financing outstanding at the time of disbursement of the loan. and inserting “equal to—(i)75 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance exceeds $150,000; or(ii)85 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance is less than or equal to $150,000.; (C)by redesignating subparagraph (E) as subparagraph (F); and(D)by striking subparagraph (D) and inserting the following:(D)Participation under export working capital programIn an agreement to participate in a loan on a deferred basis under the Export Working Capital Program established pursuant to paragraph (14)(A), such participation by the Administration shall be 90 percent.(E)Participation in international trade loanIn an agreement to participate in a loan on a deferred basis under paragraph (16), the participation by the Administration may not exceed 90 percent..(c)Maximum loan amount(1)In generalSection 7(a)(3) of the Small Business Act (15 U.S.C. 636(a)(3)) is amended—(A)in subparagraph (A)—(i)by striking $3,750,000 and inserting $9,500,000; and(ii)by striking $5,000,000 and inserting $10,000,000; and(B)in subparagraph (B)—(i)by striking $4,500,000 and inserting $9,500,000; and(ii)by striking $5,000,000 and inserting $10,000,000.(2)Prospective repealEffective 1 year after the date of enactment of this Act, section 7(a)(3) of the Small Business Act (15 U.S.C. 636(a)(3)) is amended—(A)in subparagraph (A)—(i)by striking $9,500,000 and inserting $3,750,000; and(ii)by striking $10,000,000 and inserting $5,000,000; and(B)in subparagraph (B)—(i)by striking $9,500,000 and inserting $4,500,000; and(ii)by striking $10,000,000 and inserting $5,000,000. (d)COVID–19 guidanceNot later than 10 days after the date of enactment of this Act, the Administrator shall issue guidance that—(1)temporarily updates the standard operating procedures of the Administration to provide requirements for appropriate lending given the economic conditions and considerations as of the date of enactment of this Act; and(2)shall be utilized with respect to all approval and subsequent actions taken on loans made under such section 7(a) during the 1-year period following the date of enactment of this Act. (e)Extension of subsidy on 7(a) loan paymentsSection 1112 of the CARES Act (15 U.S.C. 9011) is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting or loan described in subparagraph (D) after covered loan; (ii)in subparagraph (B), by striking and at the end;(iii)in subparagraph (C), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(D)with respect to a loan that is guaranteed by the Administration under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including a loan made under the Community Advantage Pilot Program of the Administration and a loan made under paragraph (36) of such section 7(a), that was made during the period beginning on the date of enactment of this subparagraph and ending on the date that is 1 year after such date of enactment, for the 1-year period beginning with the first payment due on the loan.;(B)in paragraph (2), by inserting or loan described in paragraph (1)(D), as applicable, after covered loan; and(C)in paragraph (3), by inserting or loan described in paragraph (1)(D), as applicable, after covered loan; (2)in subsection (d)(2)—(A)by striking covered loan durations and inserting the duration of any covered loan or loan described in subsection (c)(1)(D); and(B)by inserting or loans described in subsection (c)(1)(D), as applicable, after covered loans; and(3)in subsection (e)—(A)by inserting or loan described in subsection (c)(1)(D) after a covered loan; and(B)by inserting or loan described in subsection (c)(1)(D), as applicable, after the covered loan. 